                      Case 4:19-cr-00418-SWW Document 14 Filed 07/12/19 Page 1 of 1
\\fs01\Apps\CM-ECF\myboxes\CrystalNewton\419cr420 Cardona Indictment.pdf (Post. 4/4/12)



                                      UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF ARKANSAS

                                                                    NOTICE

                United States of America


                               v.                                                         Case No.: 4:19CR00418-01 SWW



                      Bilal Al-Rayanni


TYPE OF CASE:
                                        CIVIL                      X CRIMINAL

X TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE                                                                       ROOM NO.
Richard Sheppard Arnold United States Courthouse                            1D
500 W Capitol Avenue                                                        DATE AND TIME
Little Rock AR 72201                                                        7/16/2019, 2:00 p.m.
TYPE OF PROCEEDING

PLEA AND ARRAIGNMENT ON the Indictment before the Honorable Beth Deere, U.S. Magistrate Judge.


Rule 10 (b) of the Federal Rules of Criminal Procedure permits a defendant charged by indictment or misdemeanor information to
waive appearance at arraignment with the advanced approval of the Court. A completed waiver form must be filed with the Clerk's
office seventy-two (72) hours prior to the scheduled arraignment date. Copies of the Waiver of Appearance for Arraignment form
should be submitted directly to the presiding Magistrate Judge, U.S. Attorney's Office and the U.S. Probation Office. This form is
available on the Court's web site at www.are.uscourts.gov under "Information, Court Information, Court Forms, Criminal Forms,
Waiver of Appearance for Arraignment and Entry of Plea of Not Guilty (purs. to F.R.Cr.P. 10 and 43.)"

NOTE: Approval will generally be restricted to Superseding Indictments and extenuating circumstances.

□ TAKE NOTICE that a proceeding in this case has been continued as indicated below:

PLACE                               DATE AND TIME PREVIOUSLY                CONTINUED TO DATE
                                    SCHEDULED                               AND TIME



                                                                            JAMES W. McCORMACK, CLERK
                                                                            U.S. MAGISTRATE JUDGE OR CLERK OF COURT

                                                                            C. Newton
                                                                            (BY) DEPUTY CLERK
